Citation Nr: 0711461	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  05-12 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus, right ear.

3.  Entitlement to a compensable rating for residuals of a 
perforated right tympanic membrane.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of shell fragment wounds, right side of face.

5.  Entitlement to a compensable rating for residuals a shell 
fragment wound to the right hand and arm. 

6.  Entitlement to a rating in excess of 20 percent for a 
chronic low back strain. 

7.  Entitlement to rating in excess of 30 percent for post 
traumatic stress disorder (PTSD).  

8.  Entitlement to service connection for silicosis.

9.  Entitlement to compensation at the total disability rate 
based on individual unemployability (TDIU).

10.  Entitlement to an effective date prior to June 28, 2004, 
for assignment of a 10 percent rating for right ear tinnitus. 

11.  Entitlement to an effective date prior to June 28, 2004, 
for assignment of a 10 percent rating for service-connected 
residuals of shell fragment wounds, right side of the face. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to September 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2003 and October 2004 rating decisions by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Notices of disagreement were received in July 2004 and 
November 2004, a statement of the case was issued in April 
2005, and a substantive appeal was received in April 2005.   

The Board notes that additional evidence pertinent to the 
TDIU issue was received by VA subsequent to the most recent 
supplemental statement of the case.  The veteran did not 
submit a waiver of his right to preliminary RO review of the 
new evidence.  However, the Board finds that it may proceed 
with review of the new evidence without any resulting 
prejudice to the veteran in light of the Board's ultimate 
determination with regard to the TDIU issue.  


FINDINGS OF FACT

1.  The average puretone decibel losses and speech 
discrimination percentages from the September 2004 VA 
audiometric testing convert to Roman numeral level I hearing 
in the right ear and level I hearing in the left ear, 
pursuant to designations set forth in 38 C.F.R. § 4.85, Table 
VI.

2.  The current single 10 percent evaluation assigned for the 
veteran's tinnitus disability is the maximum evaluation under 
VA rating criteria. 

3.  The veteran's 1967 tympanic perforation has healed and as 
of September 2004, there were no abnormalities or 
perforations of the tympanic membrane.   

4.  The veteran's service-connected residuals of shell 
fragment wounds to the right side of the face are not 
manifested by severe disfigurement; a marked and unsightly 
deformity of the eyelids, lips, or auricles; visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features; or two to three 
characteristics of disfigurement.  
  
5.  The veteran's service-connected residuals a shell 
fragment wound to the right hand and arm are not manifested 
by poorly nourished scars with repeated ulceration; 
superficial scars that are tender and painful on objective 
demonstration; scars that cause limitation of motion or 
function; or deep or unstable scars.  

6.  The veteran's service-connected chronic low back strain 
is manifested by daily pain and no more than slight 
limitation of motion.  It is not manifested by a severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion; or severe limitation of 
motion; or unfavorable ankylosis of the entire cervical 
spine; or forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine; or forward flexion of the cervical spine 
15 degrees or less; or favorable ankylosis of the entire 
cervical spine.

7.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  It is not manifested by occupational and 
social impairment, with deficiencies in most area, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

8.  Silicosis was not manifested during the veteran's active 
duty service or for many years after service, nor is it 
otherwise related to service.

9.  The veteran's service-connected disabilities render him 
unable to secure and follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
evaluation for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§  4.7, 4.85 and Code 6100 (2006).

2.  There is no legal basis for the assignment of a rating in 
excess of 10 percent for the veteran's tinnitus disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2006).  

3.  The criteria for assignment of a compensable rating for 
the veteran's perforated right tympanic membrane have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6211 (2006).  

4.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
residuals of shell fragment wounds to the right side of the 
face have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Codes 7800-7805 
(2002-2006).

5.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected residuals a 
shell fragment wound to the right hand and arm have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Codes 7801-7805 (2002-2006).

6.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
chronic low back strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Codes 5292, 5295 (2002); 5235-5243, 5293 (2006).

7.  The criteria for entitlement to a disability evaluation 
of 50 percent, but no higher, for the veteran's service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 
(2006).

8.  Silicosis was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

9.  The criteria for entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims for service connection for shell fragment wounds 
to the face, shell fragment wounds to the right arm, and 
hearing loss, along with increased rating claims for his low 
back and PTSD, in October 2001.  In January 2002, a VCAA 
letter was issued to the appellant.  This letter effectively 
notified the appellant of what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Since the January 
2002 VCAA notice preceded the September 2002 RO rating 
decision, there is no defect with respect to the timing of 
the VCAA notice.

Likewise, the RO sent the veteran VCAA notice regarding his 
increased rating claims for residuals of a perforated 
tympanic membrane, tinnitus and a TDIU in July 2004, prior to 
the October 2004 RO rating decision.  As such, there is no 
defect with respect to the timing of the VCAA notice.

However, the Board notes that the veteran had not received 
VCAA notice prior to the July 2003 and October 2004 rating 
decisions that denied his claim for service connection for 
silicosis.  The RO did not provide VCAA notice regarding this 
claim until May 2005. 

The Board finds that any defect with respect to the timing of 
the VCAA requirement was harmless.  The contents of the May 
2005 notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there has been no notice of the 
method by which the VA establishes disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with 
letters in January 2002, April 2003, July 2004, and May 2005 
in which it advised the appellant of what information and 
evidence is needed to substantiate his claims, what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
medical records and examination reports.  There is no 
indication of relevant, outstanding records which would 
support the appellant's claims.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(1)-(3).  For all the foregoing reasons, the 
Board concludes that VA's duties to the appellant have been 
fulfilled with respect to the issues on appeal.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

Hearing loss
The veteran was service connected for bilateral hearing loss 
by way of a September 1999 RO rating decision and granted a 
noncompensable rating.  

Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from the 
veteran's hearing loss, the rating schedule establishes 11 
auditory acuity levels, designated from level I for slightly 
impaired hearing acuity through level XI for profound 
deafness.  Further, "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The rating criteria at 38 C.F.R. § 4.86 addresses exceptional 
patterns of hearing loss, which are not shown to be present 
in this case.  (The exceptional patterns addressed in that 
section are when the puretone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 decibels or more, or when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz).

The veteran filed his claim for a compensable rating in June 
2004 and he underwent a VA examination in September 2004.  
Pure thresholds levels at 1000 hertz, 2000 hertz, 3000 hertz, 
and 4000 hertz and speech recognition scores were measured as 
follows:
	
			Right Ear				Left Ear
			1k  2k  3k  4k	  Avg  Sp		1k  2k  3k  4k  
Avg  Sp  
September 2004	30  35  35  45   36    98		25  25  25  35   
28   100

Applying the criteria found in 38 C.F.R. 4.87 at Table VI to 
the veteran's audiological examination; the results yield a 
numerical designation of I for the right ear, and I for the 
left ear (between 0 and 41 average puretone decibel hearing 
loss, with between 92 and 100 percent speech discrimination).  
Entering the category designations for each ear into Table 
VII results in a noncompensable disability evaluation under 
Diagnostic Code 6100.  Accordingly, the Board can only 
conclude that the veteran's bilateral hearing loss was 
properly assigned a noncompensable evaluation under 
Diagnostic Code 6100.  Hence, a compensable rating for the 
veteran's bilateral hearing loss is not warranted at this 
time.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a compensable rating for hearing loss must be 
denied.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Tinnitus
The veteran was service connected for right ear tinnitus by 
way of a September 1999 RO rating decision.  The veteran 
filed a claim for a compensable rating in June 2004.  The RO 
issued an October 2004 rating decision that granted a 10 
percent rating effective June 28, 2004 (the date of the 
claim).  

The veteran's service-connected tinnitus has been rated by 
the RO under the provisions of Diagnostic Code 6260.  Under 
this regulatory provision, a rating of 10 percent is 
warranted for recurrent tinnitus.  The 10 percent rating 
represents the maximum schedular rating.  Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).

Perforated tympanic membrane
The veteran's service-connected perforated tympanic membrane 
has been rated by the RO under the provisions of Diagnostic 
Code 6211.  Under this regulatory provision, a noncompensable 
rating is warranted for a perforated tympanic membrane.  
There is no compensable rating provided for in the rating 
schedule.  

Furthermore, the claims file contains a September 2004 
treatment note from Dr. D.G.P. in which he stated that the 
veteran had a perforation in 1967; however, examination of 
the ear yielded normal findings ("The ear is well healed. I 
see no abnormalities or perforations of his ear").  

Since the service connected injury has no current objective 
manifestations, and there is no compensable rating listed in 
the rating criteria, the Board finds that a compensable 
rating is not warranted.  

Shell fragment wounds
The veteran was service connected for shell fragment wounds 
(SFW) on the right side of his face, and right hand and right 
arm by way of a September 1999 RO rating decision and granted 
noncompensable ratings.  The veteran filed claims for 
compensable ratings in June 2004; and the RO issued an 
October 2004 rating decision that increased the veteran's 
rating to 10 percent effective June 2004 (the date of the 
claim).  The RO continued to deny a compensable rating for 
the veteran's SFW of the right arm and hand.    

The regulations pertaining to scars and other conditions of 
the skin have been changed since the granting of service 
connection.  

Prior to August 30, 2002, disfiguring scars of the head, 
face, or neck, warranted a 10 percent rating if they were 
moderately disfiguring.  A 30 percent rating was warranted 
for severe disfigurement, especially if producing a marked 
and unsightly deformity of the eyelids, lips, or auricles.  A 
50 percent rating was warranted for complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  

Prior to August 30, 2002, superficial, and poorly nourished 
scars with repeated ulceration were rated under 38 C.F.R. § 
4.118, Diagnostic Code 7803, with 10 percent equaling the 
maximum possible rating.  

Prior to August 30, 2002, superficial scars that were tender 
and painful on objective demonstration were rated under 38 
C.F.R. § 4.118, Diagnostic Code 7804, with 10 percent 
equaling the maximum possible rating.  

Effective August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7800 pertains to scars of the head, face, or neck.  A 10 
percent rating is warranted when the veteran displays one of 
the eight characteristics of disfigurement as described in 
Note 
(1) of this Diagnostic Code.  The eight listed 
characteristics of disfigurement are: (1) a scar 5 or more 
inches (13 or more centimeters (cm.)) in length; (2) a scar 
at least one-quarter inch (0.6 cm.) wide at widest part; (3) 
a surface contour of a scar that is elevated or depressed on 
palpation; (4) a scar that is adherent to underlying tissue; 
(5) the skin is hypo-or hyper-pigmented in an area exceeding 
six square inches (39 square (sq.) cm.); (6) the skin texture 
is abnormal, to include irregular, atrophic, shiny, scaly, in 
an area exceeding six square inches (39 sq. cm.); (7) the 
underlying soft tissue is missing in an area exceeding six 
square inches (39 sq. cm.); and (8) the skin is indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) 
(2006).         

A 30 percent rating is warranted  when the veteran displays 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips) or; with two or three characteristics of 
disfigurement, as described in Note 
(1) of this Diagnostic Code.  

A 50 percent evaluation is warranted under when the veteran 
exhibits visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (such as the nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips); or with four or 
five characteristics of disfigurement, 
as enumerated in Note (1).  

A maximum of 80 percent is warranted when the veteran has 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (i.e., nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips); or with six or more 
characteristics of disfigurement, as contained in Note (1).  
38 C.F.R. § 4.118, Diagnostic Code 7800 & Note (1) (2006).                    

Effective August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7801 pertains to all scars (other than on the head, face, or 
neck) which are deep or cause limited motion.  Pursuant to 
Diagnostic Code 7801, such a scar or scars warrants a 10 
percent disability evaluation when it involves an area or 
areas exceeding 6 square inches (39 square centimeters).  A 
20 percent disability evaluation is warranted for when it 
involves an area or areas exceeding 12 square inches (77 
square centimeters).  A 30 percent disability evaluation is 
warranted when it involves an area or areas exceeding 72 
square inches (465 square centimeters).  A 40 percent 
evaluation is warranted when it involves an area or areas 
exceeding 144 square inches (929 square centimeters).  

Effective August 30, 2002, a 10 percent rating is warranted 
when the veteran has a scar (not on the head, face, or neck) 
that is superficial and does not cause limitation of motion 
if the scar has an area exceeding 144 square inches (929 sq. 
cm.).  38 C.F.R. § 4.118, Diagnostic Code 7802.

The existence of a superficial, unstable scar (one where 
there is frequent loss of covering of skin over the scar) 
warrants a 10 percent rating, which is the maximum.  38 
C.F.R. § 4.118, Diagnostic Code 7803.
 
The existence of a superficial scar (not associated with 
underlying soft tissue damage) that is painful on examination 
warrants a 10 percent rating, which is the maximum.  38 
C.F.R. § 4.118, Diagnostic Code 7804.

Pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805, scars 
can also be rated based on any limitations of function that 
they may cause.  

Slight muscle disability is found where there has been a 
simple wound of the muscle without debridement or infection.  
Clinical examination would disclose the absence of fascial 
defect, atrophy, or impaired tonus. There must be indications 
of some loss of deep fascia or muscle substance or impairment 
of muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 4.56 
(2005).

Face (right side)
The veteran underwent a VA examination in September 2004.  
The examiner noted a V-shaped scar located to the right brow 
area.  The upper arm of the scar was 3.5 cm; the lower arm of 
the scar was 4 cm.  The V was turned to the left side.  There 
was no distortion of the brow.  There was no tenderness with 
palpation.  The scar was smooth; it was not adhered.  There 
was no ulceration or breakdown of the skin; no significant 
elevation or depression; no inflammation, edema, or keloid 
formation.  The color of the scar was slightly darker in 
comparison to the normal area of the skin.  It was 
noticeable, but not significantly disfiguring.  There were no 
functional limitations as a result of the scar.  

There was also a 7 cm. by 0.3 cm. linear scar which began in 
the right lateral frontal area and extended down to the front 
of the ear.  There was no tenderness with palpation; the scar 
was not adhered; and the texture was smooth.  There was no 
ulceration or breakdown of the skin.  There was a depression 
of the scar to the frontal area.  There was no underlying 
tissue loss; no inflammation, edema, or keloid formation.  
The color of the scar was slightly darker than the rest of 
the skin.  It was slightly disfiguring, in that the depressed 
area was easily noticeable.  There were no functional 
limitations.  

The Board notes that in order to warrant a rating in excess 
of 10 percent under the old criteria, the veteran's residuals 
would have to be manifested by severe disfigurement, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles (Diagnostic Code 7800).  A 10 
percent rating was the maximum schedular rating under 
Diagnostic Codes 7803-7804.   

The September 2004 VA examiner noted that the veteran had two 
scars on his face.  The first was a V-shaped scar located to 
the right brow area.  He said that it was noticeable, but not 
significantly disfiguring; and there were no functional 
limitations.  The second scar was a linear scar which began 
in the right lateral frontal area and extended down to the 
front of the ear.  The examiner reported that it was slightly 
disfiguring, in that the depressed area is easily noticeable.  
Again, there were no functional limitations.  

The September 2004 examination report makes it clear that the 
disfigurement from the facial scars is no more than moderate.  
The scars are not manifested by severe disfigurement, or a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.  A rating in excess of 10 percent under the old 
criteria is not warranted.  

In order to warrant a rating in excess of 10 percent under 
the revised criteria, the veteran's residuals would have to 
be manifested by visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips) or; with two or three 
characteristics of disfigurement enumerated above.  

As noted above, the veteran's facial scars are not manifested 
by visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features.  Furthermore, the scars are only manifested by one 
of the enumerated characteristics of disfigurement (one of 
the scars is depressed).  Neither of the scars is more than 5 
inches long or 1/4 inch wide; they are not adherent to 
underlying tissue; their texture is not abnormal; the skin is 
not indurated or unflexible; and although the scars are 
hyperpigmented, they do not exceed an area six square inches 
(39 square (sq.) cm.).  As such, a rating in excess of 10 
percent is not warranted under the revised criteria.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim a rating in excess of 10 percent for residuals of shell 
fragment wounds to the right side of the face must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
   
Right arm and hand
The September 2004 examiner also noted a 7 cm. by 0.2 cm. 
linear scar located on the right forearm.  The scar was not 
tender or adhered.  The texture was smooth.  There was no 
ulceration or breakdown; no inflammation, edema, or keloid 
formation.  The scar was slightly depressed, and the color 
was slightly darker than the rest of the skin.  The scar was 
not disfiguring and there were no functional limitations 
caused by the scar.  The examiner did not see any scars on 
the veteran's right hand.  

The Board notes that in order to warrant a compensable rating 
under the old rating criteria, the scar would have to be 
superficial and poorly nourished with repeated ulceration 
(Diagnostic Code 7803); superficial and tender and painful on 
objective demonstration (Diagnostic Code 7804); or cause 
limitation of motion (Diagnostic Code 7805).  

The September 2004 examiner specifically addressed (and 
denied the presence of) ulceration, tenderness/painfulness, 
and functional limitations.  Therefore a compensable rating 
is not warranted under the old criteria.  

In order to warrant a compensable rating under the revised 
criteria, the veteran must have scars which are deep or cause 
limited motion and involve an area or areas exceeding 6 
square inches (39 square centimeters) (Diagnostic Code 7801); 
superficial scars that do not cause limitation of motion if 
the scar has an area exceeding 144 square inches (929 sq. 
cm.) (Diagnostic Code 7802); superficial, unstable scars (one 
where there is frequent loss of covering of skin over the 
scar) (Diagnostic Code 7803); a superficial scar (not 
associated with underlying soft tissue damage) that is 
painful on examination (Diagnostic Code 7804); or scars that 
cause limitation of function (Diagnostic Code 7805).  

The Board notes that the veteran's right forearm scar is not 
large enough to be considered under Diagnostic Codes 7801 and 
7802.  Nonetheless, the Board notes that the veteran's scar 
does not cause limitation of motion.  Furthermore, there is 
no evidence that the scar shows frequent loss of covering of 
the skin or that it is painful (the September 2004 examiner 
stated that it was nontender).  Finally, the September 2004 
examiner expressly stated that the scar does not cause any 
functional limitations.  As such, a compensable rating is not 
warranted under the revised criteria.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for residuals of 
shell fragment wounds, right forearm and hand must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Low back strain
When service connection was granted, the veteran's low back 
disability was rated under Diagnostic Code 5295.  This 
regulatory provision held that a rating a 40 percent rating 
was warranted for a severe lumbosacral strain, with listing 
of whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
rating was warranted for a lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A 10 percent 
rating was warranted for characteristic pain on motion.  A 
noncompensable rating was warranted for subjective symptoms 
only. 

Additionally, prior to September 26, 2003, pursuant to 
38 C.F.R. §4.71a, Diagnostic Code 5292, a rating of 40 
percent was warranted for severe limitation of motion; a 20 
percent rating was warranted for moderate limitation of 
motion; and a rating of 10 percent was warranted for slight 
limitation of motion.  

The Board notes, that during the pendency of the veteran's 
appeal, the regulations pertaining to the evaluation of 
spinal disabilities have been amended.  See 68 Fed. Reg. 
51454- 51456 (Aug. 27, 2003) (effective September 26, 2003).  
The current General Rating Formula for Diseases and Injuries 
holds that for diagnostic codes 5235 to 5243 (unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome based on incapacitating episode) a 100 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire spine.  A 50 percent rating is warranted when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 40 percent rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is warranted when there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

The new criteria also includes the following provisions:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  5235 Vertebral fracture or 
dislocation 5236 Sacroiliac injury and weakness 5237 
Lumbosacral or cervical strain 5238 Spinal stenosis 5239 
Spondylolisthesis or segmental instability 5240 Ankylosing 
spondylitis 5241 Spinal fusion 5242 Degenerative arthritis 
of the spine (see also diagnostic code 5003) 5243 
Intervertebral disc syndrome

Additionally, the rating criteria for the evaluation of 
intervertebral disc syndrome have also changed during the 
course of this appeal.  Prior to September 23, 2002, 
38 C.F.R. § 4.71a, Diagnostic Code 5293 provided that 
postoperative, cured intervertebral disc syndrome warranted a 
noncompensable rating.  A 10 percent rating was warranted for 
mild intervertebral disc syndrome.  A 20 percent rating was 
warranted for moderate intervertebral syndrome with recurring 
attacks.  A 40 percent rating was warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent rating required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.

Effective September 23, 2002, a 60 percent disability rating 
remained the highest available rating under Diagnostic Code 
5293 and was warranted when there were incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  A 40 percent rating was warranted when 
there were incapacitating episodes having a total duration of 
at least four weeks, but less than six weeks during the past 
12 months.  A 20 percent rating was warranted when there were 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks during the past 12 
months.  A 10 percent rating was warranted when there were 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks during the past 12 months.  
An incapacitating episode was defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  An evaluation could be had either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under 38 C.F.R. § 
4.25, whichever method resulted in the higher evaluation.  
This latter manner of rating disability suggests that a 
rating higher than 60 percent might be awarded.

Under both the old and the new criteria, it should also be 
noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

As noted above, during the pendency of the veteran's appeal 
the regulations pertaining to the evaluation of spinal 
disabilities have been amended.  See 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
United States Court of Veterans Appeals (now the United 
Stated Court of Appeals for Veterans Claims) (Court) held 
that when the governing law or regulations change during an 
appeal, the most favorable version will be applied.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) subsequently overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  However, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

The veteran underwent a VA examination in December 2004.  He 
complained of constant low back pain without radiation.  The 
intensity of the pain was rated a 6 on a scale of 1 to 10.  
He treats the pain with 20 mg. of piroxicam every day, and 10 
mg. of baclofen three times per day.  He denied experiencing 
any flare-ups.  Instead, the pain is the same each and every 
day.  He walks with a cane due to gout in the right foot.  He 
does not use a back brace and he can walk 1/4 of a mile.  He 
denied any unsteadiness or a history of falls.  He has not 
had any surgery to his back.  The condition affects his daily 
living in that he cannot push heavy loads such as a lawn 
mover.  He cannot bend, but the condition does not affect 
walking, eating, grooming, bathing, toileting, or dressing.  
It does not affect his driving.  He has not worked since 
1997, and he does not take part in any recreational 
activities.  

Upon examination, the spine, limbs, posture, gait, position 
of the head, and curvature of the spine were essentially 
normal.  Cervical forward flexion was to 40 degrees; 
extension was to 40 degrees; lateral flexion was 40 degrees 
bilaterally; and rotation was to 70 degrees bilaterally.  
Lumbar forward flexion was to 90 degrees; extension was to 25 
degrees; lateral flexion was to 25 degrees bilaterally; and 
rotation was to 25 degrees bilaterally.  The spine was not 
painful on range of motion.  The veteran was not additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive movement.  There was no objective 
evidence of painful motion, spasm, or weakness.  He 
complained of tenderness in the low back area.  There were no 
postural abnormalities or fixed deformities.  The musculature 
of the back was normal.  He did have stiff movements with 
range of motion of the lumbar spine.  Neurological and motor 
examinations of the extremities were normal.  The examiner 
noted that the veteran does not have a history of 
intervertebral disc syndrome; and that he has not had any 
incapacitating episodes in the past 12 months.  He does take 
nonsteroidal anti-inflammatory medications for degenerative 
arthritis.  X-rays were taken and the examiner diagnosed the 
veteran with spondylolisthesis at L5; and degenerative 
changes of the lower C-spine.  

In order to warrant a rating in excess of 20 percent under 
the old rating criteria, the veteran's condition would have 
to be manifested by severe lumbosacral strain, with listing 
of whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion (Diagnostic 
Code 5295); or severe limitation of motion (Diagnostic Code 
5292).  

The Board notes that although the veteran reported that he 
cannot bend, he was able to achieve 90 degrees of forward 
flexion without pain.  Moreover, range of motion exercises 
focused on the cervical and lumbar spine revealed that his 
limitation of motion was no more than slight.  There was no 
evidence that he suffered from a severe lumbosacral strain, 
or marked limitation of motion.  A rating in excess of 20 
percent is not warranted under the old rating criteria.

In order to warrant a rating in excess of 20 percent under 
the new criteria, the veteran's condition would have to be 
manifested by unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine; or, forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  The Board once again notes that at 
the veteran's most recent examination, his spine, limbs, 
posture, gait, position of the head, and curvature of the 
spine were essentially normal.  Cervical forward flexion was 
to 40 degrees; extension was to 40 degrees; lateral flexion 
was 40 degrees bilaterally; and rotation was to 70 degrees 
bilaterally.  Lumbar forward flexion was to 90 degrees; 
extension was to 25 degrees; lateral flexion was to 25 
degrees bilaterally; and rotation was to 25 degrees 
bilaterally.  The spine was not painful on range of motion.  
As such, a rating in excess of 20 percent is not warranted 
under the new rating criteria.  

Finally, in regards to DeLuca criteria, they were addressed 
by the December 2004 VA examiner.  He stated that the veteran 
was not additionally limited by pain, fatigue, weakness, or 
lack of endurance following repetitive movement.  
Furthermore, there was no objective evidence of painful 
motion, spasm, or weakness.  The Board notes that there is no 
medical evidence to show that there is any additional loss of 
motion of the veteran's spine due to pain or flare-ups of 
pain, supported by objective findings, or due to excess 
fatigability, weakness or incoordination, to a degree that 
supports a rating in excess of 20 percent.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 20 percent for a chronic low 
back strain must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).



Post traumatic stress disorder
The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under this 
regulatory provision, a noncompensable rating is warranted 
when a mental condition has been diagnosed, but symptoms are 
not severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  

A 10 percent rating is warranted when the veteran experiences 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

a 50 percent is warranted if the veteran experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent is warranted when the veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closest relatives, own 
occupation, or own name

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination. 38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment. 38 C.F.R. § 4.126(b).

The veteran underwent a VA examination in January 2005.  He 
had clear communication, with paranoid ideation present.  He 
reported incorrectly hearing someone call his name 
approximately 10-11 times per week.  At night, he has 
mistaken plastic bags for people.  He has incorrectly seen 
people (out of the corner of his eye) who weren't there.  He 
expressed a suicidal thought in that he thought of driving 
his car in front of a truck last week (while his wife and 
grandson were in the car with him).  He has since thought it 
over and determined that he doesn't want his wife and 
grandson to be killed.  He stated that he cannot mow his lawn 
or wash his car as a result of a back disability.  He can 
brush his teeth but his wife tells him that he can't do much 
more than that.  His brother in law says he's worth more dead 
than alive.  Approximately four to five times per week, he 
enters a room and can't remember the reason.  He doesn't 
smoke anymore, but when he did, he would light up a cigarette 
and set it down.  Then, having forgotten about it, he would 
light up a second cigarette.  When he sees the first 
cigarette, he would think that someone else must have lit it.  
He denied suffering from obsessive or ritualistic behavior 
that interferes with routine activities.  On occasions, he 
becomes apprehensive and his heart beats rapidly.  

The veteran reported that he used to feel depressed all the 
time.  He experiences depression less so now.  He has 
feelings of guilt about not having more career achievements.  
He still has difficulty falling asleep and he wakes up two to 
three times per night with and without nightmares.  His wife 
stated that his nightmares are worse now than they were in 
1999.  She stated that sometimes he will jump up from his 
sleep to obtain a firearm (believing someone is at the door).  
The examiner noted that in 1999, the veteran reported 
nightmares approximately three times per week and trouble 
sleeping three to four times per week.  

The veteran has had an intensification of insomnia and 
nightmares since 1999.  He gets 2 1/2 to 3 hours of sleep per 
night.  Sometimes he'll nod off for a couple minutes in the 
daytime, only to then jump up and look all around.  His 
sleeping impairment is longstanding.  His wife reported that 
if there is a storm, the veteran cannot sleep at all.  He 
wakes up in a sweat approximately 10 times per week.    

The veteran reported being irritable and easily annoyed.  He 
has a quick temper.  He cited an example of when someone 
threw a firecracker behind him.  He stated that if he'd had a 
gun, "I'd have done something to him."  

The examiner reported that the veteran doesn't attend 
baseball games anymore because he feels like everyone is 
watching him or trying to get behind him.  He can't stand to 
hear planes flying overhead; and if a car backfires, he jumps 
to the ground because it sounds like gunfire.  

During the examination, the veteran maintained satisfactory 
eye contact.  He was cooperative and patient.  He gave 
relevant answers to questions and amplified the answers when 
needed.  He was satisfactorily oriented to time, place.  His 
flow of speech was relevant, goal directed, and at a normal 
rate.

The veteran's Trauma Symptoms Summary index was significantly 
elevated, and suggested a moderate level of overall PTSD 
symptoms.  The examiner diagnosed the veteran with chronic 
PTSD, a depressive disorder, and alcohol dependency.  He 
assigned the veteran with a GAF (Global Assessment of 
Functioning) score of 35.  However, he then stated that the 
GAF score due to PTSD is 45.  He opined that the veteran's 
cognitive functioning is sufficient for him to manage his 
funds in his best interests.  

A GAF of 61-70 indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social 
occupational or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning 
pretty well with some meaningful interpersonal relationships.  
A GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 31-40 indicates some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  A GAF of 
21-30 indicates behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g. stays in bed all day; 
no job, home, or friends.) American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2006).

In order to warrant a rating in excess of 30 percent for 
PTSD, the veteran's condition must more nearly approximate to 
one in which there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

The January 2005 examiner stated that the veteran had a 
moderate level of overall PTSD symptoms.  However, he 
assessed a GAF score of 45 due to PTSD.  This score is 
indicative of serious symptoms.  The score is substantiated 
by the veteran's reports of hallucinations (auditory and 
visual), suicidal ideation, and social impairment in the form 
of not wanting to be around other people.  In giving the 
benefit of the doubt to the veteran, the Board finds that the 
veteran's condition warrants a rating of 50 percent.  

The Board notes that a rating in excess of 50 percent is not 
warranted.  The veteran's representative has argued that the 
veteran's GAF score is 35 (indicative of even more serious 
symptoms).  However, the January 2005 report made it clear 
that the GAF score due to PTSD is 45.  The additional 
symptoms appear to be related to a depressive disorder and 
alcohol dependency.  The veteran is not service connected for 
these conditions.  Furthermore, the veteran's condition is 
not manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.  The veteran has maintained 
a family relationship (particularly with his wife).  He did 
not have illogical speech; he denied obsessional rituals; he 
has not neglected his personal appearance; he does not suffer 
from near continuous panic or depression; etc.  

Silicosis

Service Connection

An additional issue before the Board involves a claim of 
entitlement to service connection for silicosis.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records, including a May 1969 
separation examination, show no findings attributed to 
silicosis or any other respiratory disability.

The veteran sought treatment from Dr. H.M.R. in December 
2002.  He stated that he has had a cough that has been 
productive for approximately eight years.  He reported yellow 
to green sputum; and he has occasionally coughed up blood.  
He also complained of sinus drainage, sneezing, and wheezing.  
His expiratory wheeze occurred at the age of 51 
(approximately 1995) and it has been getting worse.  It 
occurs daily but is worse at night.  He denied a prior 
history of pleuritic pain, asthma, emphysema, pneumonia, 
tuberculosis, and chest trauma.  He had one episode of 
bronchitis a few months ago.  He reported that he smoked a 
half pack of cigarettes per day from 1967 to 1997.  He quit 
because of dyspnea.  

The veteran reported that he has worked in a mine; but denied 
working in a quarry, pottery, cotton, or flax mill.  He 
worked for A.A. Coating, Tyler Pipe, Hunker Sacker Trucking, 
Lone Star Steel, A-1 Nursing, and Home Health Care during the 
time frame from 1970 through 1997.  He stated that he has 
been exposed to sandblasting.  He also ran a jackhammer to 
clean out sand that had been previously molded into cores and 
molds.  He ran a sandblaster and was involved in cleaning 
wrapping and pipes.  He sprayed pipes with an unknown type of 
covering and insulation.  He stated that he never wore a mask 
or other respiratory protection when running the jackhammer 
to clean the sand out of the cores at Tyler Pipe.  When 
actively sandblasting, protection was provided but he does 
not recall what type.  Dr. H.M.R. diagnosed the veteran with 
silicosis based upon occupational history, pulmonary function 
study abnormalities and radiographic findings.

There are no in service findings attributed to any 
respiratory disability, to include silicosis.  The veteran 
was not diagnosed with silicosis until many years after 
service.  The lack of any post-service medical records until 
many years after service is probative to the issue of chronic 
disability.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Finally, Dr. H.M.R. seemed to attribute the 
veteran's silicosis to his occupational history.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for silicosis must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

TDIU
Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. §§ 
3.340 and 4.16(a).  If, however, there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a).

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances, apart from any nonservice-connected conditions 
and advancing age, which would justify a total rating based 
on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993); see also 38 C.F.R. § 3.321(b)(1) (providing for 
an extra-schedular disability when there is an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization).

Entitlement to a total rating must be based solely on the 
impact of the veteran's service-connected disabilities on his 
ability to keep and maintain substantially gainful 
employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA 
purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.  

The Board has granted a rating of 50 percent for the 
veteran's PTSD.  He has also been assigned a 20 percent 
rating for chronic low back pain; a 10 percent rating for 
tinnitus; and a 10 percent rating for shell fragment wounds 
to the right side of the face.  The combined rating is 70 
percent, and since there is at least one disability rated 40 
percent or more, the veteran now meets the criteria set forth 
in 38 C.F.R. § 4.16(a).  Additionally, the veteran has 
submitted an August 2006 VA outpatient treatment note in 
which the examiner stated that the veteran appears to be 
unable to be gainfully employed and that he has a poor 
prognosis for improvement.  The examiner expressly stated 
that he should apply for unemployable status.  

In giving the veteran the benefit of the doubt, the Board 
finds that the veteran is entitled to a total rating based on 
individual unemployability due to service-connected 
disabilities.   


ORDER

Entitlement to a 50 percent rating, but no higher, for PTSD 
is warranted.  Entitlement to a total rating based on 
individual unemployability due to service-connected 
disability is warranted.  To this extent, the appeal is 
granted, subject to laws and regulations applicable to 
payment of VA monetary benefits. 

The appeal is denied with regard to the remaining issues on 
appeal. 


REMAND

By rating decision in October 2004, the RO, in part, assigned 
a 10 percent rating for right ear tinnitus and assigned a 10 
percent rating for residuals, shell fragment wounds, right 
side of face.  The RO assigned an effective date of June 28, 
2004, for both of these ratings.   

In the veteran's November 2004 notice of disagreement, the 
veteran's then representative indicated at the bottom of the 
page that the veteran was also seeking to appeal the 
assignment of the effective dates.  In a March 2007 
Appellant's Brief, the veteran's current representative 
directs the Board's attention to the notice of disagreement 
and requests a remand.

The Board agrees that appropriate action, including issuance 
of a statement of the case, is necessary with regard to the 
two effective date issues.  38 C.F.R. § 19.26.  Although the 
Board in the past has referred such matters to the RO for 
appropriate action, the United States Court of Appeals for 
Veterans Claims (Court) has made it clear that the proper 
course of action is to remand the matter to the RO.  
Manlincon v. West, 12, Vet.App. 238 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

The RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeals initiated by the 
veteran from the rating decision which 
denied entitlement to an effective date 
prior to June 28, 2004, for assignment of 
a 10 percent rating for right ear 
tinnitus and entitlement to an effective 
date prior to June 28, 2004, for 
assignment of a 10 percent rating for 
service-connected residuals of shell 
fragment wounds, right side of the face.  
The veteran and his representative should 
be clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal with regard 
to these issues.  

The purpose of this remand is to comply with the holding of 
the Court in Manlincon v. West, 12, Vet.App. 238 (1999).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


